Citation Nr: 1732260	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-39 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to service-connected diabetes mellitus, type II and herbicide exposure.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for hypertension, to include on a secondary basis to service connected diabetes mellitus, type II.

3. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

4. Entitlement to service connection for peripheral neuropathy in the bilateral upper extremities, to include as secondary to diabetes mellitus type II.

5. Entitlement to total disability based on individual unemployability prior to June 23, 2016.

6. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity associated with diabetes mellitus type II prior to February 2, 2016, and to an initial rating in excess of 20 percent thereafter.

7. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity associated with diabetes mellitus type II prior to February 2, 2016, and to an initial rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960 and from September 1963 to November 1980, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a March 2017 hearing before a Veterans Law Judge but the request for a hearing was withdrawn via December 2016 correspondence.

In a January 2017 rating decision, service connection was granted, and ratings assigned, for right and left bilateral lower extremity peripheral neuropathy associated with diabetes mellitus, type II.  Although the Veteran has not yet noted disagreement with the ratings therein assigned, because the rating criteria direct VA to evaluate compensable complications of diabetes separately unless they are part of a 100 percent evaluation, the Board will exercise jurisdiction over increased rating claims for service-connected right and left lower extremity peripheral neuropathy associated with diabetes mellitus, type II.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, note (1).

As a result of the adjudication of claims in the January 2017 rating decision, the Veteran was awarded of a 100 percent rating for posttraumatic stress disorder (PTSD) and special monthly compensation (SMC) at the housebound rate, effective June 23, 2016.  Thus, the issue of whether TDIU is warranted after to June 23, 2016 is moot in light of the grant of SMC.  However, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has jurisdiction over the issue of entitlement to TDIU prior to June 23, 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to service connection for bilateral upper extremity peripheral neuropathy and BPH and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1988 rating action, the RO denied the veteran's claim of service connection for hypertension; the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The Veteran's hypertension had its onset in service.

3.  The Veteran's diabetes mellitus, type II, has been manifested by the use of medication and restricted diet, but not the use of insulin, regulation of activities, or more severe symptomatology indicative of a higher rating.

4.  Prior to August 27, 2009, the Veteran's right and left lower extremity peripheral neuropathy were each neurologic impairment of the right and left lower extremities that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

5.  Since August 27, 2009, the Veteran's right and left lower extremity diabetic peripheral neuropathy have been manifested by neurologic impairment of the right lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1988 rating decision is new and material; the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2016).

2.  The criteria for service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.119, Diagnostic Code (DC) 7913 (2016).

4.  Prior to August 27, 2009, the criteria for an initial rating in excess of 10 percent, for right lower extremity peripheral neuropathy associated with diabetes mellitus, type II not were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).

5.  From August 27, 2009 to February 2, 2016, the criteria for an initial rating of 20 percent, but no higher for right lower extremity peripheral neuropathy associated with diabetes mellitus, type II were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).

6. Since February 2, 2016, the criteria for an initial rating in excess of 20 percent, for right lower extremity peripheral neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).

7.  Prior to August 27, 2009, the criteria for an initial rating in excess of 10 percent, for left lower extremity peripheral neuropathy associated with diabetes mellitus, type II not were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).

8.  From August 27, 2009 to February 2, 2016, the criteria for an initial rating of 20 percent, but no higher for left lower extremity peripheral neuropathy associated with diabetes mellitus, type II were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).

9.  Since February 2, 2016, the criteria for an initial rating in excess of 20 percent, for left lower extremity peripheral neuropathy associated with diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.     §§ 3.102, 4.3, 4.7, 4.14, 4.123, 4.124a, DC 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

In a January 1988 rating decision, the RO denied service connection for hypertension on the basis the Veteran did not have the disease.  Following the submission of additional evidence, in May 1988 rating action, the RO confirmed and continued its denial of service connection for hypertension.  Since that time, the Veteran has been diagnosed as having hypertension and service connection has been established for diabetes mellitus.  As such, the Veteran's claim is reopened.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In August 2009, the Veteran was afforded a VA examination of his hypertension, during which he reported being diagnosed with high blood pressure while in service and taking a prescription to treat his high blood pressure for about a year.  He again had high blood pressure while in service circa 1973 and was again started on medication.  Reported dates of diagnosis for hypertension as being 1958, 1973, and 1980.  However, the examiner stated he was unable to find evidence in the service treatment records to support the Veteran's report of medical treatment for hypertension in-service, but did find elevated blood pressure readings on two occasions.  The examiner stated that these blood pressure readings do not constitute a diagnosis of hypertension.

The Board finds the Veteran's statements as to treatment for high blood pressure credible.  The Veteran's report for such treatment is supported by the elevated blood pressure readings found in the service treatment records (STRs) themselves.  Moreover, the examiner cited the date of onset of the disease as in 1958.  Thus, the Board, affording the Veteran the benefit of the doubt, finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating Claims 

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided,  38 C.F.R. § 4.14, however, the ratings under more than one diagnostic code will be assigned when that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diabetes Mellitus, Type II

The Veteran is in receipt of a 20 percent rating for diabetes mellitus, type II.  He claims the 20 percent rating does not accurately reflect his level of symptomatology and that a higher rating is warranted.

The Veteran has been assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, DC 7913.  Such rating criteria provides that a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (defined within the diagnostic code as avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

With regard to diabetes, the Veteran was afforded VA examinations in September 2006, September 2009, and February 2016.

In September 2006, the examiner noted onset around 1995, at which time the Veteran began taking oral medications.  No episodes of ketoacidosis were noted; however, the Veteran reported daily episodes of hypoglycemia which were resolved by eating candy or a snack and never required hospitalization.  The Veteran reported no restricted diet, but that he tried to avoid sugars and carbohydrates.  The Veteran's weight was reported to be stable and restriction of activities was not reported.  No apparent complications were found, though peripheral neuropathy, as noted below, related to arthritis was reported.  

During the September 2009 examination, no complications of diabetes were noted, other than peripheral neuropathy.  It was noted that there were no episodes of hypoglycemic reactions or ketoacidosis and no diabetic-related hospitalizations.   The Veteran saw a diabetic care provider less than monthly.  The Veteran was said to be restricted in his ability to perform strenuous activities, limiting himself to walking "to keep things going."  However, this description regarding limitation of activities in this examination was in regards to limitations due to lower extremity neurological symptoms, not a restriction on the Veteran's activities to control the diabetic process itself, as it was later reported though there was a lack of objective findings of peripheral neuropathy, his neurological symptoms prevent him from engaging in sports, and affected his ability to shop, recreate, exercise, travel and do chores.

Finally, in February 2016, it was noted that the Veteran used an oral hypoglycemic agent to control his diabetes.  The Veteran visited a diabetic care provider for ketoacidosis and hypoglycemia less than twice per month.  No episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization were reported in the last year.  No loss of strength or weight was reported.  Diabetic peripheral neuropathy was listed as the only complication of diabetes.  The Veteran's most recent A1C reading was from March 2015 and was 6.5. The most recent fasting plasma glucose from December 2015 was 454.  No function impacts were noted.

Based on the medical evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus, type II is not warranted.  As the VA examinations report demonstrate, and the Veteran's medical records confirm, for the entire appellate period, the Veteran has not been insulin-dependent, has not required  visits to a diabetic care provider at least twice per month, experienced hospitalizations due to episodes of ketoacidosis or hypoglycemic reactions, experienced progressive loss of weight or strength.  Nor were reports of restrictions on activities, as indicated in the September 2009 examination, tied to the diabetic process.  Rather, the Veteran controls his diabetes by taking an oral medication and restricting his diet.  Thus, the severity of the Veteran's diabetes mellitus, type II most closely approximates the criteria for a 20 percent rating for the entire appellate period.  The only reported complication of diabetes is diabetic peripheral neuropathy, which is addressed below.

Diabetic Peripheral Neuropathy

The Veteran's diabetic peripheral neuropathy in each leg is rated under DC 8620, neuritis of the sciatic nerve.  Prior to February 2, 2016, the Veteran's diabetic peripheral neuropathy in each leg was rated 10 percent disabling, and 20 percent disabling thereafter.

DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee and flexion of the knee is weakened or lost) warrants an 80 percent rating.

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

At a September 2006 VA examination, decreased, but palpable pulses in the lower extremities were noted.  In the lower extremities, both patellar reflexes were 2/4 and bilateral jerk was 1/4.  Decreased sensory deficit was noted on the left lower extremity below the knee.  Strength was normal.  There was no abnormal gait, and the Veteran could walk on his heels and toes with no difficulty.

At the September 2009 examination, the Veteran experienced loss of sensation and pain. Abnormal, though symmetrical, gait without foot drop was noted and ambulated with a cane.  Tingling in the right foot was also noted.  Decreased posterial tibial pulse was noted, as was decreased sensation in the Achilles bilaterally.  During the examination, the Veteran used a cane on his right side for assistance, though his gait was symmetrical.  There was no evidence of foot drop or lag.  Normal sensation to the legs and feet to light tactile touch was noted.  There was dull touch in the feet upon sensation to pinprick.  Though the examiner reported that there was a lack of objective findings of peripheral neuropathy, his neurological symptoms prevent him from engaging in sports, and affected his ability to shop, recreate, exercise, travel, and do chores.

In September 2009, it was also noted that the Veteran had diabetes mellitus, type II, without retinopathy. 

At the February 2016 VA examination, the Veteran was reported to experience mild paresthesias and moderate numbness in each of the lower extremities.  There was no loss in muscle strength, but was decreased sensation in the feet and toes.  No muscle atrophy was noted, and the examiner noted moderate incomplete paralysis of the sciatic nerve bilaterally.  No other relevant findings were noted.

Prior to August 27, 2009, the date of the August 2009 examination, the Veteran's peripheral neuropathy was manifested by mild symptoms manifested by some deficit in sensory perception below the knee, particularly in the left leg without abnormal gait or impairment which affected his ability to walk.  However, by the time of the August 2009 examination, the Veteran's symptoms had worsened, and were indicative of moderate impairment as it was reported that he had some sensory impairment in the lower legs, abnormal gait without foot drop, and ambulated with a cane.  The examination report also demonstrates that his peripheral neuropathy prevented him from engaging in sports and affected his ability to shop recreate, exercise, travel, and do chores.  However, more symptomatology indicative of a moderately severe disability, 38 C.F.R. § 4.123, was not present, as it was clear that the Veteran not have organic changes, or diminished reflexes indicative of greater impairment during the rating period.  Thus, prior to August 27, 2009, the Board denied a rating in excess of 10 percent for diabetic peripheral neuropathy in each leg.  A rating 20 percent, but no higher, warranted granted thereafter.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for any increase in a disability rating should be the date on which an increase in the level of disability can be ascertained).

In sum, the Board grants an increased initial rating of 20 percent for the Veteran's right and left diabetic peripheral neuropathy from August 27, 2009 to February 2, 2016, but the rating claims for diabetes mellitus, type II and right and left diabetic peripheral neuropathy are otherwise denied.  Except to the extent granted herein, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and increased ratings are not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.

An initial rating in excess of 20 percent for diabetes mellitus type 2 is denied.

Prior to August 27, 2009, an initial rating of 10 percent for lower right extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

From August 27, 2009 to February 2, 2016, an initial rating of 20 percent for right lower extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since February 2, 2016, an initial rating in excess of 20 percent for lower right extremity diabetic peripheral neuropathy is denied.

Prior to August 27, 2009, an initial rating of 10 percent for lower left extremity diabetic peripheral neuropathy is granted, subject to the law and regulations governing payment of monetary benefits.

From August 27, 2009 to February 2, 2016, an initial rating of 20 percent for left lower extremity diabetic peripheral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since February 2, 2016, an initial rating in excess of 20 percent for lower left extremity diabetic peripheral neuropathy is denied.


REMAND

After a review of the evidence, as detailed below, the Board has determined that a remand of the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy and BPH are required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to peripheral neuropathy, in a November 1987 VA examination, the Veteran reported loss of feeling in left arm and hand.  A scar on the palmar surface involving the full length of the right ring finger was noted.  Decreased strength was noted in the right hand was noted, but range of motion was not affected.  A diagnosis of left ulnar neuropathy was noted.

During a September 2006 VA examination, numbness in the left arm going down to the left hand was noted, which had onset 4-5 years earlier.  He reported having similar neurological symptoms around 1982, but these resolved spontaneously.  Peripheral pulses in the upper extremities were said to be good.  Reflexes were 1/4 in the upper extremities with some decreased sensory deficit noticed on the left arm, but normal strength was reported.  A diagnosis of degenerative disease of the cervical spine at C4-C5, C5-C6 with radiculopathy to the left upper extremity.  No medical opinion was given.

The Veteran was afforded another VA examination in September 2009.  Tingling in the right hand was said to have onset in 1968 and symptoms continued throughout his military career.  Physical examination found decreased deep tendon reflexes in the left triceps, and right brachioradialis and triceps.  No sensory deficit was reported except to the right middle finger.  Strength was normal.  The examiner concluded that there was no evidence for a diagnosis of peripheral neuropathy in the upper extremities.

In a February 2016 VA examination of his diabetes, diabetic peripheral neuropathy was noted.  However, sensory and strength testing revealed no abnormalities to the upper extremities, and only diagnoses with respect to the lower extremities were found. 

Given the diagnosis of radiculopathy in the left upper extremity, it is necessary to obtain a new VA medical examination and medical opinion to (1) confirm diagnoses of an upper extremity neurological condition, such as radiculopathy, or peripheral neuropathy in each arm; and (2) obtain an opinion as to whether each diagnosed disorder is related to service or service-connected diabetes mellitus, type II.

With regard to BPH, the Board notes that a diagnosis of BPH was most recently noted during an August 2016 examination, which caused decreased force of stream.  The Veteran is claiming that his BPH was caused by his service, to include exposure to herbicide agents, or by service-connected diabetes mellitus, type II.  However, no opinion as to the nature and etiology of the Veteran's BPH has been obtained.  Thus, a remand is necessary to obtain such opinion.  McLendon, supra.

Finally, given that service connection for hypertension has been granted, and a rating for the disability is yet to be assigned by the RO, the Board will remand the issue of entitlement to TDIU before June 23, 2016, as it is inextricably intertwined with the rating to be assigned, and any appeal therefrom.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, the pending claims for service connection which, if granted, might affect the Veteran's combined disability rating, might moot, or otherwise effect, the resolution of the TDIU issue.  When adjudicating entitlement to TDIU, the RO must consider the October 2016 VA medical opinion as to the functional effects of the Veteran's service-connected disabilities available in Virtual VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his bilateral upper extremity peripheral neuropathy.  An addendum medical opinion as to the Veteran's claimed BPH is needed as well, though it is left to the examiner's discretion whether to have the Veteran undergo an additional examination of these conditions.  The claims file must be reviewed.  With respect to bilateral upper extremity peripheral neuropathy, all indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to the following

(A) Whether it is at least as likely as not that the Veteran's bilateral upper extremity peripheral neuropathy is related to service or caused or aggravated by his service-connected diabetes mellitus, type II.

(B) Whether it is at least as likely as not that the Veteran's BPH is related to service, to include exposure to herbicides, or caused or aggravated by his service-connected diabetes mellitus, type II.  

With regard to BPH, it is insufficient to opine that BPH is not related to service citing only the absence of a presumption for service connection for BPH due to herbicide exposure.  Rather, the examiner must consider the record as a whole and whether BPH and service are etiologically related on a non-presumptive basis.

Aggravation is an increase in severity beyond the natural progress of the disease.

The Veteran's and other lay statements of record should be considered.  All opinions expressed should be accompanied by supporting rationale.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


